 
Exhibit 10.56

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of October 30, 2008, is among CABOT MICROELECTRONICS
CORPORATION, a Delaware corporation (the “Company”), the financial institutions
parties to the Credit Agreement described below, as Banks thereunder, BANK OF
AMERICA, N.A. (in its individual capacity, “Bank of America”), as successor by
merger to LaSalle Bank National Association, in its capacity as Administrative
Agent, Issuing Bank, and Swing Line Bank under such Credit Agreement, and
JPMORGAN CHASE BANK, N.A., formerly known as Bank One, N.A. (in its individual
capacity, “JPMorgan”), in its capacity as Syndication Agent under such Credit
Agreement.
 
R E C I T A L S
 
A.           The Company, the Banks, the Administrative Agent, the Issuing Bank,
the Swing Line Bank, and National City Bank of Michigan/Illinois (“National
City”), as the original Syndication Agent thereunder, entered into an Amended
and Restated  Credit Agreement dated as of November 24, 2003 (the “Credit
Agreement”), pursuant and subject to the terms and conditions of which, among
other things, the Banks, the Issuing Bank, and the Swing Line Bank agreed to
make loans and other financial accommodations to the Company.
 
B.           Concurrently herewith, with the consent of both the Company and the
Administrative Agent (i) National City is assigning and delegating to JPMorgan
all of its Loans and Revolving Loan Commitment and the title of “Syndication
Agent” under the Credit Agreement and (ii) U.S. Bank National Association is
assigning and delegating to Bank of America all of its Loans and Revolving Loan
Commitment under the Credit Agreement.
 
C.           The Company has requested certain amendments to the Credit
Agreement.
 
D.           Subject to the terms and conditions of this Agreement, the Banks,
the Administrative Agent, the Issuing Bank, the Swing Line Bank, and the
Syndication Agent are willing to agree to the requests of the Company.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
subject to the terms and conditions hereof, the parties hereto hereby agree as
follows:
 
1.           Incorporation of Recitals.  The Recitals set forth above are
incorporated herein, are acknowledged by the Company to be true and correct and
are made a part hereof.
 
2.           Definitions.  All capitalized terms used but not elsewhere defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement, as amended by this Agreement.
 
3.           Amendments to Credit Agreement.  The Credit Agreement is amended as
set forth below:
 
(a)           Preamble – Amended Definitions.  The Preamble to the Credit
Agreement is amended by deleting the words “LASALLE BANK NATIONAL ASSOCIATION
(in its individual capacity, “LaSalle”), as administrative agent and issuing
bank for the Banks, and NATIONAL CITY BANK OF MICHIGAN/ILLINOIS, a national
banking association (in its individual capacity, “National City”), as
syndication agent for the Banks” and substituting the words “BANK OF AMERICA,
N.A. (in its individual capacity, “Bank of America”), as successor by merger to
LaSalle Bank National Association (“LaSalle”), as administrative agent, issuing
bank, and swing line bank for the Banks, and JPMORGAN CHASE BANK, N.A., a
national banking association (in its individual capacity, “JPMorgan”), as
successor to National City Bank of Michigan/Illinois, a national banking
association (“National City”), as syndication agent for the Banks”.
 
 
1

--------------------------------------------------------------------------------


 
(b)           Section 1.1 – Amended Definitions.  Section 1.1 of the Credit
Agreement is amended by deleting the current version of the following
definitions and substituting the following versions in lieu thereof:
 
Administrative Agent means Bank of America, in its capacity as administrative
agent for the Banks hereunder, and any successor thereto in such capacity.
 
Bank – see the Preamble.  References to the “Banks” shall include (a) Bank of
America, for so long as it holds any Loans or has any Revolving Loan Commitment
hereunder, (b) JPMorgan Chase Bank, N.A., for so long as it holds any Loans or
has any Revolving Loan Commitment hereunder, (c) any Person who becomes a party
hereto pursuant to an Assignment Agreement or a Joinder Agreement, (d) the
Issuing Bank, and (e) the Swing Line Bank; for purposes of clarification only,
to the extent that Bank of America (or any successor Issuing Bank or Swing Line
Bank) may have any rights or obligations in addition to those of the other Banks
due to its status as Issuing Bank or Swing Line Bank, its status as such will be
specifically referenced.
 
Business Day means any day on which Bank of America is open for commercial
banking business in Chicago, Illinois and, in the case of a Business Day which
relates to a Eurodollar Loan, on which dealings are carried on in the London
interbank eurodollar market.
 
Fee Letter Agreement means the Fee Letter Agreement dated October 30, 2008
between the Company and the Administrative Agent.
 
Issuing Bank means Bank of America, in its capacity as Issuing Bank hereunder,
and any successor thereto in such capacity.
 
Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its prime rate
(whether or not such rate is actually charged by Bank of America).  Any change
in the Prime Rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
 
Revolving Loan Commitment means (a) the commitment of a Bank to make or
otherwise fund a Revolving Loan and (b) the commitment of a New Bank to make or
otherwise fund any New Revolving Loan, and, in each case, to acquire
participations in Letters of Credit and Swing Line Loans hereunder and
“Revolving Loan Commitments” means such commitments of all Banks and New Banks
in the aggregate.  The amount of each Bank’s Revolving Loan Commitment is set
forth on Schedule 2.1 or in the applicable Assignment Agreement or Joinder
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.  The aggregate amount of the Revolving Loan Commitments as of
the First Amendment Closing Date is $50,000,000.
 
Scheduled Termination Date means October 30, 2011, subject to extension pursuant
to Section 2.6.
 
Swing Line Bank means Bank of America, in its capacity as Swing Line Bank
hereunder, and any successor thereto in such capacity.
 
Syndication Agent means JPMorgan, in its capacity as syndication agent for the
Banks hereunder, and any successor thereto in such capacity.
 
(c)           Section 1.1 – Additional Definitions.  Section 1.1 of the Credit
Agreement is amended by inserting the following definitions in appropriate
alphabetical order:
 
Bank of America – see the Preamble.
 
First Amendment Closing Date means October 30, 2008.
 
JPMorgan – see the Preamble.
 
 
2

--------------------------------------------------------------------------------


 
(d)           Section 2.2.2 – Identification of Sub-Paragraphs.  Section 2.2.2
of the Credit Agreement is amended by inserting the letter “(a)” before the
first paragraph thereof and the letter “(b)” before the second paragraph
thereof.
 
(e)           Section 2.6 – Renewal Options.  Section 2.6 of the Credit
Agreement is deleted in its entirety and the following is substituted in lieu
thereof:
 
“2.6           Renewal Options.
 
(a)           Subject to the terms and conditions of this Section 2.6, provided
no Unmatured Event of Default or Event of Default then exists and with the prior
written consent of the Banks (which consent shall not be unreasonably withheld
or delayed and shall not include any requirement of payment of any fee solely on
account of the exercise of such Renewal Option if no other term or provision of
this Agreement or the other Loan Documents is being amended) (i) prior to the
second anniversary of the First Amendment Closing Date the Company may elect to
extend the Scheduled Termination Date from October 30, 2011 to October 30, 2012
(the “First Renewal Option”) and (ii) if the Company has properly exercised the
First Renewal Option and the Banks have consented to the extension of the
Scheduled Termination Date from October 30, 2011 to October 30, 2012, prior to
the third anniversary of the First Amendment Closing Date the Company may elect
to extend further the Scheduled Termination Date from October 30, 2012 to
October 30, 2013 (the “Second Renewal Option” and, together with the First
Renewal Option, the “Renewal Options”).  The Company may exercise a Renewal
Option solely by delivering to the Administrative Agent not more than 120 days
nor less than 60 days prior to the second anniversary of the First Amendment
Closing Date (in the case of the First Renewal Option) or the third anniversary
of the First Amendment Closing Date (in the case of the Second Renewal Option)
written notice of its election to exercise such Renewal Option.  Each such
notice shall be effective upon receipt by the Administrative Agent and shall be
irrevocable.  Promptly upon receipt of such notice, the Administrative Agent
shall advise the Banks thereof.  Each Bank shall deliver to the Administrative
Agent either its written consent or written refusal to the applicable extension
not later than the date (the “Determination Date”) which is 30 days prior to the
second anniversary of the First Amendment Closing Date (in the case of the
exercise by the Company of the First Renewal Option) or the third anniversary of
the First Amendment Closing Date (in the case of the exercise by the Company of
the Second Renewal Option).  Any Bank which fails to deliver such written
consent to the Administrative Agent not later than the applicable Determination
Date shall be deemed for all purposes irrevocably to have consented to the
applicable extension.  Under no circumstances shall any Bank be liable to or
under any obligation to the Company for the failure of any other Bank to consent
to the applicable extension, and in no event shall the Scheduled Termination
Date be extended unless all Banks consent to such extension.
 
(b)           If any Bank other than Bank of America delivers to the
Administrative Agent its written refusal to any applicable extension as
described in the preceding paragraph (a), then, if no Event of Default has
occurred and is continuing, the Company may designate a Replacement Bank to
purchase the Loans of such Bank and such Bank’s rights hereunder, without
recourse to or warranty by, or expense to, such Bank, for a purchase price equal
to the outstanding principal amount of the Loans payable to such Bank plus any
accrued but unpaid interest on such Loans and all accrued but unpaid fees owed
to such Bank and any other amounts payable to such Bank under this Agreement
(excluding, however, in the event the aggregate Pro Rata Shares of the Banks
being replaced are less than 25%, all amounts, if any, which otherwise would be
payable to such Bank pursuant to Section 8.4 hereof), and to assume all the
obligations of such Bank hereunder, and, upon such purchase and assumption
(pursuant to an Assignment Agreement), such Bank shall no longer be a party
hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Bank prior to the date of such
purchase and assumption) and shall be relieved from all obligations to the
Company hereunder, and the Replacement Bank shall succeed to the rights and
obligations of such Bank hereunder.”
 
(f)           Upfront Fees.  Section 5.3 of the Credit Agreement is deleted in
its entirety and the following is substituted in lieu thereof:
 
“5.3                      Upfront Fees.  The Company agrees to pay to the
Administrative Agent on the First Amendment Closing Date an upfront fee as set
forth in the Fee Letter Agreement (and the Administrative Agent agrees to
promptly forward to each Bank a portion of such upfront fee in the amount
previously agreed to between the Administrative Agent and such Bank).  The
Company further agrees to pay to the Administrative Agent on the date each New
Revolving Loan Commitment becomes effective an upfront fee as set forth in the
Fee Letter Agreement (and the Administrative Agent agrees to promptly forward to
each New Bank a portion of such upfront fee in the amount agreed to between the
Administrative Agent and such New Bank).”
 
 
3

--------------------------------------------------------------------------------


 
(g)           Section 9,14 – Subsidiaries.  Section 9.14 of the Credit Agreement
is deleted in its entirety and the following is substituted in lieu thereof:
 
“9.14                      Subsidiaries.  Except as set forth on Schedule 9.14
hereto, as of the First Amendment Closing Date the Company has no Subsidiaries.”
 
(h)           Section 10.6.3 – Minimum Net Worth.  Section 10.6.3 of the Credit
Agreement is deleted in its entirety.
 
(i)           Section 10.7 – Limitations on Debt.  Clause (a) of Section 10.7 of
the Credit Agreement is deleted in its entirety and the following is substituted
in lieu thereof:
 
“(a)           Debt under this Agreement and the other Loan Documents;”
 
(j)           Section 10.11 – Mergers, Consolidations, Acquisitions,
Sales.  Clause (c)(2) of Section 10.11 of the Credit Agreement is deleted in its
entirety and the following is substituted in lieu thereof:
 
“(2)           the aggregate consideration to be paid by the Company and its
Subsidiaries (including any Debt assumed or issued in connection therewith and
the value of all capital stock issued in connection therewith, the amount
thereof to be calculated in accordance with GAAP) in connection with such
Acquisition (or any series of related Acquisitions) does not exceed $70,000,000
individually and $150,000,000 in the aggregate when taking into consideration
the aggregate purchase price of all other purchases and acquisitions consummated
after the First Amendment Closing Date;”
 
(k)           Section 10.11(d) – Mergers, Consolidations, Acquisitions,
Sales.  Section 10.11(d) of the Credit Agreement is deleted in its entirety and
the following is substituted in lieu thereof:
 
“(d)           sales and dispositions of assets (including the stock of
Subsidiaries) for at least fair market value (as determined by the Board of
Directors of the Company for any such sale or disposition outside the ordinary
course of business) so long as the net book value of all assets sold or
otherwise disposed of prior to the fifth anniversary of the First Amendment
Closing Date does not exceed the remainder of (1) 10% of the net book value of
the consolidated tangible assets of the Company and its Subsidiaries as of the
most recently ended Fiscal Quarter minus (2) the aggregate value of all such
sales and dispositions since the First Amendment Closing Date.”
 
(l)           Section 13.8 – Agents in Individual Capacity.  Section 13.8 of the
Credit Agreement is deleted in its entirety and the following is substituted in
lieu thereof:
 
“13.8                      Agents in Individual Capacity.  Bank of America,
JPMorgan and their respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Company and its Subsidiaries and Affiliates as though
Bank of America was not the Administrative Agent or the Issuing Bank hereunder,
JPMorgan was not the Syndication Agent hereunder and without notice to or
consent of the Banks.  The Banks acknowledge that, pursuant to such activities,
Bank of America, JPMorgan and their respective Affiliates may receive
information regarding the Company or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that no Agent shall be under any obligation to
provide such information to them.  With respect to their Loans (if any),  Bank
of America, JPMorgan and their respective Affiliates shall have the same rights
and powers under this Agreement as any other Bank and may exercise the same as
though Bank of America was not the Administrative Agent and the Issuing Bank,
JPMorgan was not the Syndication Agent, and the terms “Bank” and “Banks” include
Bank of America, JPMorgan and their respective Affiliates, to the extent
applicable, in their individual capacities.”
 
 
4

--------------------------------------------------------------------------------


 
(m)           Pricing Schedule.  The Pricing Schedule attached to the Credit
Agreement is deleted in its entirety and the Pricing Schedule attached hereto is
substituted in lieu thereof.
 
(n)           Schedule 2.1 – Banks and Pro Rata Shares.  Schedule 2.1 attached
to the Credit Agreement is deleted in its entirety and Schedule 2.1 attached
hereto is substituted in lieu thereof.
 
(o)           Schedule 9.6 – Litigation and Contingent Liabilities.  Schedule
9.6 attached to the Credit Agreement is deleted in its entirety and Schedule 9.6
attached hereto is substituted in lieu thereof.
 
(p)           Schedule 9.14 – Subsidiaries.  Schedule 9.14 attached to the
Credit Agreement is deleted in its entirety and Schedule 9.14 attached hereto is
substituted in lieu thereof.
 
(q)           Schedule 10.19 – Investments.  Schedule 10.19 attached to the
Credit Agreement is deleted in its entirety and Schedule 10.19 attached hereto
is substituted in lieu thereof.
 
(r)           Schedule 14.3 – Addresses for Notices.  Schedule 14.3 attached to
the Credit Agreement is deleted in its entirety and Schedule 14.3 attached
hereto is substituted in lieu thereof.
 
(s)           Exhibits A-1, A-2, B, C, D and F.  Exhibits A-1, A-2, B, C, D, and
F attached to the Credit Agreement are deleted in their entirety and Exhibits
A-1, A-2, B, C, D, and F attached hereto are substituted in lieu thereof.
 
4.           Conditions to Effectiveness.  The effectiveness of this Agreement
shall be subject to the satisfaction of all of the following conditions in a
manner, form and substance satisfactory to the Administrative Agent:
 
 
5

--------------------------------------------------------------------------------


 
(a)           Delivery of Documents.  The following shall have been delivered to
the Administrative Agent, each duly authorized and executed and each in form and
substance satisfactory to the Administrative Agent:
 
(1)           this Agreement;
 
(2)           an Assignment Agreement executed by the Company, National City and
JPMorgan by which National City assigns and delegates to JP Morgan all of its
Loans and Revolving Loan Commitment and the title of “Syndication Agent” under
the Credit Agreement;
 
(3)           an Assignment Agreement executed by the Company, U.S. Bank
National Association and Bank of America by which U.S. Bank National Association
assigns and delegates to Bank of America all of its Loans and Revolving Loan
Commitment under the Credit Agreement;
 
(4)           a replacement Revolving Note in the amount of $30,000,000 made by
the Company payable to the order of Bank of America in replacement of, and
substitution for, the Revolving Notes previously issued by the Company to U.S.
Bank National Association and LaSalle;
 
(5)           a replacement Revolving Note in the amount of $20,000,000 made by
the Company payable to the order of JPMorgan in replacement of, and substitution
for, the Revolving Notes previously issued by the Company to National City and
to Bank One, N.A.;
 
(6)           a replacement Swing Line Note in the amount of $5,000,000 made by
the Company payable to the order of Bank of America in replacement of, and
substitution for, the Swing Line Note previously issued by the Company to
LaSalle; and
 
(7)           the Fee Letter Agreement;
 
(8)           a replacement Guaranty executed by such of the Company’s
Subsidiaries as are required to execute the Guaranty pursuant to Section 10.14
of the Credit Agreement in replacement of, and substitution for, the Guaranty
delivered on the Closing Date; and
 
(9)           such other instruments, documents, certificates, consents, waivers
and opinions as the Administrative Agent reasonably may request.
 
(b)           Payment of Fees.  The Company shall have paid to the
Administrative Agent the upfront fee and such other fees as are payable on the
First Amendment Closing Date pursuant to the Fee Letter Agreement.
 
(c)           No Default.  No Event of Default or Unmatured Event of Default
shall exist.
 
(d)           Material Adverse Effect.  No event shall have occurred since
September 30, 2007 which has had or could have a material adverse effect on the
financial condition or affairs of the Company.
 
The date on which all of the conditions set forth in this Section 4 have been
satisfied is referred to herein as the “Effective Date.”
 
 
6

--------------------------------------------------------------------------------


 
5.           Loan Document.  This Agreement shall constitute a “Loan
Document.”  From and after the Effective Date, all terms used in the Loan
Documents which are defined in the Credit Agreement shall be deemed to refer to
such terms as amended by this Agreement.
 
6.           Representations and Warranties.  The Company hereby confirms to the
Banks, the Issuing Bank, the Swing Line Bank, and the Administrative Agent that
the representations and warranties set forth in the Loan Documents are true and
correct in all material respects as of the date hereof (unless any such
representation or warranty relates to a specific date, in which case such
representation or warranty is true and correct as of such date), and shall be
deemed to be remade as of the date hereof (unless any such representation or
warranty relates to a specific date, in which case such representation or
warranty shall be deemed to be remade as of such date).  The Company represents
and warrants to the Banks, the Issuing Bank, the Swing Line Bank, and the
Administrative Agent that (i) it has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, (ii) upon the
execution and delivery hereof, this Agreement will be valid, binding and
enforceable upon it in accordance with its terms (except as such enforceability
may be limited by (x) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect affecting the enforcement
of creditors’ rights generally and (y) equitable principles (whether or not any
action to enforce this Agreement is brought at law or in equity)), (iii) the
execution and delivery of this Agreement does not and will not contravene,
conflict with, violate or constitute a default under (A) its articles or
certificate of incorporation, by-laws, certificate of formation or operating
agreement, as applicable, or (B) any applicable law, rule, regulation, judgment,
decree or order or any agreement, indenture or instrument to which it is a party
or is bound or which is binding upon or applicable to all or any portion of its
property and (iv) as of the date hereof no Event of Default or Unmatured Event
of Default exists.
 
7.           No Further Amendments; Ratification of Liability.  Except as
amended hereby, the Credit Agreement and each of the other Loan Documents shall
remain in full force and effect in accordance with their respective terms.  The
Company hereby ratifies and confirms its liabilities, obligations and agreements
under the Credit Agreement and the other Loan Documents, all as amended by this
Agreement, and the Liens created thereby, and acknowledges that (i) it has no
defenses, claims or set-offs to the enforcement by the Administrative Agent of
such liabilities, obligations and agreements, (ii) the Banks, the Issuing Bank,
the Swing Line Bank, and the Administrative Agent have each fully performed all
obligations to the Company which any of them may have had or has on and as of
the date hereof and (iii) other than as specifically set forth herein, the
Banks, the Issuing Bank, the Swing Line Bank, and the Administrative Agent do
not waive, diminish or limit any term or condition contained in the Credit
Agreement or the other Loan Documents.  The Loan Documents, as amended by this
Agreement, contain the entire agreement between the Company, the Banks, the
Issuing Bank, the Swing Line Bank, and the Administrative Agent with respect to
the transactions contemplated hereby.
 
8.           Release of Claims.  In consideration of the execution and delivery
of this Agreement by the Banks, the Issuing Bank, the Swing Line Bank, and the
Administrative Agent, the sufficiency of which is acknowledged, and excepting
only the contractual obligations respecting future performance by the Banks, the
Issuing Bank, the Swing Line Bank, and the Administrative Agent arising under
the Credit Agreement and the other Loan Documents, the Company hereby
irrevocably releases and forever discharges the Banks, the Issuing Bank, the
Swing Line Bank, and the Administrative Agent and each of their respective
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, representatives and attorneys (each, a “Released Person”) of and from
all damages, losses, claims, demands, liabilities, obligations, actions and
causes of action whatsoever which the Company may now have or claim to have on
and as of the date hereof against any Released Person, whether presently known
or unknown, liquidated or unliquidated, suspected or unsuspected, contingent or
non-contingent, and of every nature and extent whatsoever (collectively,
“Claims”).  The Company represents and warrants to the Banks, the Issuing Bank,
the Swing Line Bank, and the Administrative Agent that it has not granted or
purported to grant to any other Person any interest whatsoever in any Claim, as
security or otherwise.  The Company shall indemnify, defend and hold harmless
each Released Person from and against any and all Claims and any loss, cost,
liability, damage or expense (including reasonable attorneys’ fees and expenses)
incurred by any Released Person in investigating, preparing for, defending
against, providing evidence or producing documents in connection with or taking
other action in respect of any commenced or threatened Claim.
 
9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.  Delivery of an
executed signature page of this Agreement by facsimile transmission or in a pdf
or similar electronic file shall be effective as delivery of a manually executed
counterpart hereof.
 
10.           Further Assurances.  The Company covenants and agrees that it will
at any time and from time to time do, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
documents and instruments as reasonably may be required by the Administrative
Agent in order to effectuate fully the intent of this Agreement.
 
 
7

--------------------------------------------------------------------------------


 
11.           Severability.  If any term or provision of this Agreement or the
application thereof to any party or circumstance shall be held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
the validity, legality and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected term or provision shall be modified to the minimum extent permitted by
law so as most fully to achieve the intention of this Agreement.
 
12.           Captions.  The captions in this Agreement are inserted for
convenience of reference only and in no way define, describe or limit the scope
or intent of this Agreement or any of the provisions hereof.
 
13.           Entire Agreement.  This Agreement, the Credit Agreement and the
other Loan Documents executed prior or pursuant hereto constitute the entire
agreement among the parties hereto with respect to the transactions contemplated
hereby or thereby and supersede any prior agreements, whether written or oral,
relating to the subject matter hereof.
 
14.           Governing Law.  This Agreement shall be a contract made under and
governed by the internal laws of the State of Illinois applicable to contracts
made and to be performed entirely within such State.
 
15.           Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE.  THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS.  THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
16.           Waiver of Jury Trial.  EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND EACH BANK HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
[remainder of this page intentionally left blank; signature page follows]
 

1004934/D/4
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by each of
the parties hereto by a duly authorized officer of each such party on the date
first set forth above.
 
CABOT MICROELECTRONICS CORPORATION
 
By:           ____________________________________
William S. Johnson
Vice President, Chief Financial Officer




BANK OF AMERICA, N.A., as successor by merger to LaSalle Bank National
Association, as Administrative Agent, as Issuing Bank, and as Swing Line Bank
 
By:           ____________________________________
Tiffany Shin
Assistant Vice President
 
JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Bank
 
By:           ____________________________________
Name:                      ____________________________________
Title:                      ____________________________________




BANK OF AMERICA, N.A., as a Bank
 
By:           ____________________________________
Anne Eahroshe
Vice President
 

 
9

--------------------------------------------------------------------------------

 

PRICING SCHEDULE
 
The Eurodollar Margin, the Base Rate Margin, the Non-Use Fee Rate and the LC Fee
Rate shall be determined as set forth below.
 
Initially, the Eurodollar Margin shall be 1.00% per annum, the Base Rate Margin
shall be 0.00% per annum, the Non-Use Fee Rate shall be 0.1875% per annum and
the LC Fee Rate shall be 1.00% per annum.
 
On and after the first date on which an adjustment is required pursuant to the
penultimate Paragraph of this Pricing Schedule, the Eurodollar Margin, the Base
Rate Margin, the Non-Use Fee Rate and the LC Fee Rate shall be equal to the
applicable rate per annum set forth in the table below opposite the applicable
Leverage Ratio.
 


 
Leverage Ratio
 
Eurodollar
Margin
 
Base Rate
Margin
 
Non-Use
Fee Rate
 
LC Fee
Rate
Greater than or equal to 1.50:1.00
 
1.50%
 
0.00%
 
0.30%
 
1.50%
Greater than or equal to 1.00:1.00 but less than 1.50:1:00
 
1.25%
 
0.00%
 
0.25%
 
1.25%
Less than 1.00:1.00
1.00%
0.00%
0.1875%
1.00%



The Eurodollar Margin, the Base Rate Margin, the Non-Use Fee Rate and the LC Fee
Rate shall be adjusted, to the extent applicable, on the 45th (or, in the case
of the last Fiscal Quarter of each Fiscal Year, 90th) day after the end of each
Fiscal Quarter ending on or after December 31, 2008 based on the Leverage Ratio
as of the last day of such Fiscal Quarter; it being understood that if the
Company fails to deliver the financial statements required by Section 10.1.1 or
10.1.2, as applicable, and the related Compliance Certificate, required by
Section 10.1.3, by the 45th day (or, if applicable, the 90th day) after any
Fiscal Quarter, upon request of the Required Lenders, the Eurodollar Margin
shall be 1.50% per annum, the Base Rate Margin shall be 0.00% per annum, the
Non-Use Fee Rate shall be 0.30% per annum, and the LC Fee Rate shall be 1.50%
per annum until such financial statements and Compliance Certificate are
delivered. Notwithstanding the foregoing, no reduction to the foregoing interest
rate margins or fee rates shall become effective at any time when an Event of
Default or Unmatured Event of Default has occurred and is continuing.
 
Notwithstanding the foregoing, if the Eurodollar Margin, the Base Rate Margin,
the Non-Use Fee Rate or the LC Fee Rate has been determined on the basis of any
Compliance Certificate delivered by the Company which contained any incorrect or
inaccurate financial data is less than the Eurodollar Margin, the Base Rate
Margin, the Non-Use Fee Rate or the LC Fee Rate which would have been determined
had such Compliance Certificate been based on financial data which was correct
and accurate, then the Eurodollar Margin, the Base Rate Margin, the Non-Use Fee
Rate and the LC Fee Rate at the appropriate higher rate shall be recalculated
retroactively for all affected periods and (to the extent not therefore paid)
the Company hereby agrees to pay all accrued interest as so recalculated on
demand.
 

 
10

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
 
BANKS AND PRO RATA SHARES






 
 
Bank
Pro Rata Share
of Revolving
Commitment Amount
 
 
Pro Rata Share
Bank of America, N.A.
$30,000,000
60%
JPMorgan Chase Bank, N.A.
$20,000,000
40%
TOTALS
$50,000,000
100%












 
11

--------------------------------------------------------------------------------

 

SCHEDULE 9.6
 
LITIGATION AND CONTINGENT LIABILITIES




DuPont Air Products NanoMaterials, LLC v. Cabot Microelectronics Corporation
(CV06-2952-PHX-ROS).  Following Cabot Microelectronics’ refusal to grant a
patent license to DuPont Air Products NanoMaterials LLC (DA Nano), in December,
2006, DA Nano filed a complaint in the United States District Court for the
District of Arizona seeking declaratory relief and alleging non-infringement,
invalidity and/or unenforceability of U.S. Patent Nos. 5,958,288; 5,980,775;
6,068,787 and 4,954,142.  In the same action, the Company filed a complaint
charging that DA Nano and its toll manufacturers Precision Colloids, LLC and
Virkler Corporation are infringing the named four patents and also a fifth U.S.
patent, No. 5,527,423.  The affected DA Nano products include those used for
tungsten CMP.  DA Nano's complaint does not allege any infringement by Cabot
Microelectronics' products of intellectual property owned by DA Nano.  We
believe that our claims and defenses in the pending action are meritorious, and
currently we do not believe that this action is likely to have a material impact
on our consolidated financial position, results of operations or cash flows.
 
Cabot Microelectronics Corporation v. Cheil Industries, Inc. (Republic of Korea)
(2007 Kahap 66557 and 2008 Heo 10856).  Cabot Microelectronics is involved in
patent enforcement litigation against Cheil Industries, Inc. with respect to
Cheil’s infringement of Cabot Microelectronics’ intellectual property related to
its international family of patents related to U.S. Patent No. 5,958,288.  The
Company believes its claims and defenses in the pending actions are meritorious,
and currently does not believe that the actions are likely to have a material
impact on its consolidated financial position, results of operations or cash
flows.
 
Jean Pol Delrue v. Cabot Microelectronics Corporation (RG n° F 08/00884), Labor
Court of Versailles, France.  In September, 2008, a former employee of Cabot
Microelectronics Corporation’s French Branch Office, Mr. Jean Pol Delrue, filed
a wrongful termination claim against Cabot Microelectronics with a French labor
court.  Cabot Microelectronics believes the claim is without merit.  The Company
does not consider the action to be material, and the parties are currently in
discussions to resolve the matter.
 















 
12

--------------------------------------------------------------------------------

 

SCHEDULE 9.14
 
SUBSIDIARIES


Cabot Microelectronics Global Corporation – 100% owned by Cabot Microelectronics
Corporation


Nihon Cabot Microelectronics KK – 100% owned by Cabot Microelectronics Global
Corporation


Cabot Microelectronics Japan KK – 100% owned by Cabot Microelectronics Global
Corporation


Cabot Microelectronics Singapore Pte. Ltd. – 100% owned by Cabot
Microelectronics Global Corporation


Cabot Microelectronics Polishing Corporation – 100% owned by Cabot
Microelectronics Corporation


QED Technologies International, Inc. – 100% owned by Cabot Microelectronics
Corporation









 
13

--------------------------------------------------------------------------------

 

SCHEDULE 10.19
 
INVESTMENTS


As of September 30, 2008:
     
Aston Funds - ABN AMRO Institutional Prime Money Market Fund
$     3,999,138.47
   
Invesco Aim Funds -Tax Free Cash Reserve Portfolio
$   41,085,127.84
   
First American Funds - Tax Free Obligations Fund
$   45,530,058.35
   
JP Morgan Funds - Tax Free Money Market Fund - Institutional
$   53,555,581.38
   
Federated Funds - U.S. Treasury Cash Reserves Fund
$   32,259,508.24
   
Dreyfus Funds -Tax-Exempt Cash Management
$   11,677,184.91
   
Auction Rate Securities
$     8,400,000.00
   
Bank of America, N.A. - Automatic Investment Service Sweep Repurchase Agreements
$    877,125.71
   
National Westminster Bank, UK - USD
$       604,664.17
   
National Westminster Bank, UK - EUR
$       239,934.05
   
National Westminster Bank, UK - GBP
$         30,528.87
   
ABN AMRO Bank, France - EUR
$         15,189.89
   
Bank of Tokyo-Mitsubishi, Japan - USD
$       834,154.59
   
Bank of Tokyo-Mitsubishi, Japan - JPY
$   14,072,001.07
   
Hyakugo Bank, Mie, Japan - JPY
$           4,394.01
   
ABN AMRO Bank, Taiwan - USD
$   13,443,290.26
   
ABN AMRO Bank, Taiwan - TWD
$       191,317.98
   
International Commercial Bank of China, Taiwan - TWD
$       230,777.70
   
ABN AMRO Bank, Singapore - USD
$     4,321,793.42
   
ABN AMRO Bank, Singapore - SGD
$         41,462.92
   
China Construction Bank, China - RMB
$         54,252.46
   
Kookmin Bank, Korea - KRW
$           6,102.16
   
Total in United States Dollars
$ 231,473,588.45




 
14

--------------------------------------------------------------------------------

 

SCHEDULE 14.3
 
ADDRESSES FOR NOTICES
 
COMPANY:
 
Cabot Microelectronics Corporation
870 North Commons Drive
Aurora, Illinois  60504
Attention:                                William S. Johnson, Chief Financial
Officer
Telephone:                                (630) 375-5591
Facsimile:                                (630) 499-2638
 
with a copy to:


Cabot Microelectronics Corporation
870 North Commons Drive
Aurora, Illinois  60504
Attention:                                Carol Bernstein, General Counsel
Telephone:                                (630) 375-5461
Facsimile:                                (630) 499-2644


ADMINISTRATIVE AGENT:
 
Notices of Borrowing, Payment, Conversion, Continuation, and Continuation:
 
Bank of America, N.A.
1 Federal Street, Floor 6
Mail Code:                                MA5-503-06-04
Boston, Massachusetts  02110
Attention:                                Jesse M. Philips
Telephone:                                (617) 434-3571
Facsimile:                                (617) 310-2293


Wire Instructions:


Bank of America, N.A.
New York, NY
ABA #026009593
MA wire clearing account
Reference:                                Cabot Microelectronics
Attention:                                Jesse M. Philips

 
15

--------------------------------------------------------------------------------

 

Other Notices as Administrative Agent:


Bank of America, N.A.
Agency Management
Global Product Solutions
Mail Code:                                WA1-501-17-32
800 Fifth Avenue, Floor 17
Seattle, Washington  98104
Attention:                                Tiffany Shin, Assistant Vice President
Telephone:                                (206) 358-0078
Facsimile:                                (415) 343-0561
Electronic
Mail:                                           tiffany.shin@bankofamerica.com
 
ISSUING BANK:
 
Standby Letters of Credit:
 
Bank of America, N.A.
Trade Operations – Los Angeles #22621
1000 W. Temple Street, 7th Floor
Mail Code:                                CA9-705-07-05
Los Angeles, California  90012-1514
Attention:                                Tai Anh Lu, Officer
Telephone:                                (213) 481-7840
Facsimile:                                (213) 457-8841
Electronic
Mail:                                           tai_anh.lu@bankofamerica.com


Commercial Letters of Credit:
 
Bank of America, N.A.
Trade Operations – Los Angeles #22621
1000 W. Temple Street, 7th Floor
Mail Code:                                CA9-705-07-05
Los Angeles, California  90012-1514
Attention:                                Frantz Bellevue, Vice President
Telephone:                                (213) 580-8476
Facsimile:                                (213) 457-8841
Electronic
Mail:                                           frantz.bellevue@bankofamerica.com



 
16

--------------------------------------------------------------------------------

 

SWING LINE BANK:


Bank of America, N.A.
1 Federal Street, Floor 6
Mail Code:                                MA5-503-06-04
Boston, Massachusetts  02110
Attention:                                Jesse M. Philips
Telephone:                                (617) 434-3571
Facsimile:                                (617) 310-2293


Wire Instructions:


Bank of America, N.A.
New York, NY
ABA #026009593
MA wire clearing account
Reference:                                Cabot Microelectronics
Attention:                                Jesse M. Philips


BANKS:
 
Bank of America, N.A.:


Bank of America, N.A.
Mail Code:                                IL4-135-07-60
135 South LaSalle Street
 
Chicago, Illinois 60603
 
Attention:                                Anne Eharoshe, Vice President
 
Telephone:                                (312) 904-4623
 
Facsimile:                                (312) 904-6547
 
JPMorgan Chase Bank, N.A.:
 
JPMorgan Chase Bank, N.A.
Mailcode:                                IL1-1742
10 S. Dearborn Street, 34th Floor
Chicago, IL 60603
Attention:                                Carlos R. Cardenas, CPA, Senior Vice
President
Telephone:                                (312) 732-7155
Facsimile:                                (312) 732-7219



 
17

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
FORM OF REVOLVING NOTE
 


Please See Attached.
 

 
18

--------------------------------------------------------------------------------

 

REVOLVING NOTE
 


__________, 20__
 
Chicago, Illinois $____________
 
FOR VALUE RECEIVED, the undersigned, CABOT MICROELECTRONICS CORPORATION, a
Delaware corporation (the “Maker”), promises to pay to the order of
____________________________________ (the “Bank”) at the principal office of
Bank of America, N.A., successor by merger to LaSalle Bank National Association
(the “Administrative Agent”) in Chicago, Illinois the aggregate unpaid amount of
all Revolving Loans made to the undersigned by the Bank pursuant to the Credit
Agreement referred to below (as shown on the schedule attached hereto (and any
continuation thereof) or in the records of the Bank), such principal amount to
be payable on the dates set forth in the Credit Agreement.
 
The Maker further promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date such Revolving Loan is made until the date
such Revolving Loan is paid in full, payable at the rate(s) and at the time(s)
set forth in the Credit Agreement.  Payments of both principal and interest are
to be made in lawful money of the United States of America.
 
This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Amended and Restated Credit Agreement dated as of November
24, 2003 (the “Original Credit Agreement”) among Maker, the financial
institutions from time to time parties thereto (including the Bank), as Banks
thereunder, the Administrative Agent, the Issuing Bank party thereto, the Swing
Line Bank party thereto, and National City Bank of Michigan/Illinois, a national
banking association, as original Syndication Agent, as amended by the First
Amendment to Amended and Restated Credit Agreement dated as of October 30, 2008
(the “First Amendment”) among Maker, the Banks, the Administrative Agent, the
Issuing Bank, the Swing Line Bank, and JPMorgan Chase Bank, N.A., in its
capacity as the successor Syndication Agent thereunder (the Original Credit
Agreement, as amended by the First Amendment, and as the same hereafter may be
amended, modified, supplemented and/or restated from time to time, is referred
to herein as the “Credit Agreement”), to which Credit Agreement reference is
hereby made for a statement of the terms and provisions under which this Note
may or must be paid prior to its due date or its due date
accelerated.  Capitalized terms used but not elsewhere defined in this Note
shall have the respective meanings ascribed to such terms in the Credit
Agreement.
 
This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.
 
CABOT MICROELECTRONICS CORPORATION


By:           ____________________________________
Name:                      ____________________________________
Title:                      ____________________________________

 
19

--------------------------------------------------------------------------------

 

Schedule attached to Revolving Note dated ______________, 20___ of CABOT
MICROELECTRONICS CORPORATION payable to the order of _____________
Date and Amount of Loan or of Conversion from another type of Loan
Date and Amount of Repayment or of Conversion into another type of Loan
Interest Period/Unpaid Maturity Date
Principal Balance
Notation Made by
         
1.                      BASE RATE LOANS
                                                                               
                         
2.                      EURODOLLAR LOANS
                                   



 

 
20

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
FORM OF SWING LINE NOTE
 


Please See Attached.
 

 
21

--------------------------------------------------------------------------------

 

SWING LINE NOTE
 
October 30, 2008
 
Chicago, Illinois $5,000,000.00
 
FOR VALUE RECEIVED, the undersigned, CABOT MICROELECTRONICS CORPORATION, a
Delaware corporation (the “Maker”), promises to pay to the order of Bank of
America, N.A. (the “Bank”), at the principal office of Bank of America, N.A., as
successor by merger to LaSalle Bank National Association (the “Administrative
Agent”), in Chicago, Illinois, the aggregate unpaid amount of all Swing Line
Loans made to the undersigned by the Bank pursuant to the Credit Agreement
referred to below (as shown on the schedule attached hereto (and any
continuation thereof) or in the records of the Bank), such principal amount to
be payable on the dates set forth in the Credit Agreement.
 
The Maker further promises to pay interest on the unpaid principal amount of
each Swing Line Loan from the date such Swing Line Loan is made until the date
such Swing Line Loan is paid in full, payable at the rate(s) and at the time(s)
set forth in the Credit Agreement.  Payments of both principal and interest are
to be made in lawful money of the United States of America.
 
This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Amended and Restated Credit Agreement dated as of November
24, 2003 (the “Original Credit Agreement”) among Maker, the financial
institutions from time to time parties thereto (including the Bank), as Banks
thereunder, the Administrative Agent, the Issuing Bank party thereto, the Swing
Line Bank party thereto, and National City Bank of Michigan/Illinois, a national
banking association, as the original Syndication Agent, as amended by the First
Amendment to Amended and Restated Credit Agreement of even date herewith (the
“First Amendment”) among Maker, the Banks, the Administrative Agent, the Issuing
Bank, the Swing Line Bank, and JPMorgan Chase Bank, N.A., in its capacity as the
successor to National City Bank of Michigan/Illinois as the Syndication Agent
thereunder (the Original Credit Agreement, as amended by the First Amendment,
and as the same hereafter may be amended, modified, supplemented and/or restated
from time to time, is referred to herein as the “Credit Agreement”), to which
Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.  Capitalized terms used but not elsewhere defined in
this Note shall have the respective meanings ascribed to such terms in the
Credit Agreement.
 
This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.
 
This Note is issued pursuant to the First Amendment in substitution for, and
replacement of, that certain Swing Line Note dated November 24, 2003 in the
original principal amount of Five Million Dollars ($5,000,000) made by Maker in
favor of LaSalle Bank National Association (the “Existing Note”) to reflect
merger of LaSalle Bank National Association with and into Bank of America, N.A.
(with Bank of America, N.A. being the surviving entity).  This Note does not
constitute a novation of the Debt evidenced by the Existing Note, and is not
given by the undersigned or accepted by Bank in satisfaction of the
undersigned’s obligations under the Existing Note or as a novation with respect
thereto.
 
[remainder of this page intentionally left blank; signature page follows]
 


 

 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed and delivered by Maker as of the
date first set forth above.
 
CABOT MICROELECTRONICS CORPORATION




By:           ____________________________________
Name:                      ____________________________________
Title:                      ____________________________________



 
23

--------------------------------------------------------------------------------

 

Schedule attached to Swing Line Note dated October 30, 2008 of CABOT
MICROELECTRONICS CORPORATION payable to the order of Bank of America, N.A.
Date and Amount of Loan or of Conversion from another type of Loan
Date and Amount of Repayment or of Conversion into another type of Loan
Interest Period/Unpaid Maturity Date
Principal Balance
Notation Made by
         
1.                      BASE RATE LOANS
                                                                               
                         
2.                      EURODOLLAR LOANS
                                   





 

 
24

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
Please See Attached.
 


 

 
25

--------------------------------------------------------------------------------

 

COMPLIANCE CERTIFICATE
 
To:           Bank of America, N.A., as Administrative Agent
 
Reference is made to the Amended and Restated Credit Agreement dated as of
November 24, 2003 (the “Original Credit Agreement”) among Cabot Microelectronics
Corporation (the “Company”), Bank of America, N.A., as successor by merger to
LaSalle Bank National Association, in its capacity as the Administrative Agent,
the Issuing Bank, and the Swing Line Bank thereunder, National City Bank of
Michigan/Illinois, a national banking association, as the original Syndication
Agent thereunder, and the financial institutions from time to time parties
thereto, as Banks thereunder, as amended by the First Amendment to Amended and
Restated Credit Agreement dated as of October 30, 2008 (the “First Amendment”)
among the Company, the Banks, the Administrative Agent, the Issuing Bank, the
Swing Line Bank, and JPMorgan Chase Bank, N.A., in its capacity as the successor
to National City Bank of Michigan/Illinois as the Syndication Agent thereunder
(the Original Credit Agreement, as amended by the First Amendment, and as the
same has been further amended, modified, supplemented and/or restated through
the date hereof, is referred to herein as the “Credit Agreement”).
 
Capitalized terms used but not elsewhere defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.
 
I.           Reports.  Enclosed herewith is a copy of the [annual
audited/quarterly report] of the Company as at, _____________, 20__ (the
“Computation Date”), which report fairly presents in all material respects the
financial condition and results of operations [(subject to the absence of
footnotes and to normal year-end adjustments)] of the Company as of the
Computation Date and has been prepared in accordance with GAAP consistently
applied.
 
II.           Financial Tests.  The Company hereby certifies and warrants to you
that the following is a true and correct computation as at the Computation Date
of the following ratios and/or financial restrictions contained in the Credit
Agreement:
 
A.           Section 10.6.1- Leverage Ratio:
 
1.           Total
Debt                                                                                                                   
 
2.           Consolidated Net Income (or Loss) (Item A.2(g))
 
(a)           consolidated net income (or loss)
of the Company and its
Subsidiaries                                                                                                         
 
(b)           non-cash losses from sales, exchanges
and other dispositions of
assets                                                                                                         
 
(c)           other extraordinary non-cash losses
not in the ordinary course of
business                                                                 
 
(d)           gains from sales, exchanges and other
dispositions of
assets                                                                                        
 
(e)           other
gains                                                                           
 
(f)           gains from discontinued
operations                                                                                  
 
(g)           sum of items A.2(a) + A.2(b) + A.2(c) minus
sum of items A.2(d) + A.2(e) +
A.2(f)                                                                                                        
 
3.           EBITDA (Item A.3(f))
 
(a)           Consolidated Net Income (Item
A.2(g))                                                                                                     
 
(b)           Interest
Expense                                                                           
 
(c)           income tax
expense                                                                                                     
 
(d)           depreciation                                                                                                   
 
(e)           amortization                                                                                                         
 
(f)           sum of items A.3 (a) + A.3 (b) + A.3 (c) +
A.3 (d) + A.3
(e)                                                                                                  
 
 
26

--------------------------------------------------------------------------------


 
4.           Cash and Cash Equivalent
Investments                                                                           
 
5.           Item A. l minus item
A.4                                                                                                       
 
6.           Leverage Ratio (ratio of item A.5 to item A.3(f))
(not to exceed
2.25:1.00)                                                                                     
 
B.           Section 10.6.2 - Interest Coverage Ratio:
 
1.           EBIT (Item A.3(f) above minus items A.3(d) and A.3(e)
above)                                                                                                                  
 
2.           Interest Expense (Item A.3 (b)
above)                                                                                     
 
3.           Interest Coverage Ratio (ratio of item B.
l                                                                                                             
to item B.2) (not to be less than 3.50:1.00)
 
The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing[.][, except: describe the nature of
each Event of Default or Unmatured Event of Default, the period of existence
thereof and the action taken or proposed to be taken with respect thereto.]
 
IN WITNESS WHEREOF, the Company has caused this Certificate to be executed and
delivered by its duly authorized officer on ____________, 20___.
 
CABOT MICROELECTRONICS CORPORATION




By:           ____________________________________
Name:                      ____________________________________
Title:                      ____________________________________




 

 
27

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF GUARANTY
 


Please See Attached.
 

 
28

--------------------------------------------------------------------------------

 

GUARANTY
 
This GUARANTY (this “Guaranty”), dated as of October 30, 2008, is made by and
among each Subsidiary (as hereinafter defined) of Cabot Microelectronics
Corporation, a Delaware corporation (the “Company”) from time to time a party
hereto (each, a “Guarantor” and collectively, “Guarantors”), in favor of Bank of
America, N.A. (in its individual capacity, “Bank of America”), as administrative
agent for the Banks that are or may from time to time become parties to the
Credit Agreement described below.
 
R E C I T A L S:
 
A.         Reference is made to the Amended and Restated Credit Agreement dated
as of November 24, 2003 (the “Original Credit Agreement”) among the Company,
Bank of America, as successor by merger to LaSalle Bank National Association, in
its capacity as the Administrative Agent, the Issuing Bank, and the Swing Line
Bank thereunder, National City Bank of Michigan/Illinois, a national banking
association, as the original Syndication Agent thereunder, and the financial
institutions from time to time parties thereto, as Banks thereunder, as amended
by the First Amendment to Amended and Restated Credit Agreement of even date
herewith (the “First Amendment”) among the Company, the Banks, the
Administrative Agent, the Issuing Bank, the Swing Line Bank, and JPMorgan Chase
Bank, N.A., in its capacity as the successor to National City Bank of
Michigan/Illinois as the Syndication Agent thereunder (the Original Credit
Agreement, as amended by the First Amendment, and as the same hereafter may be
amended, modified, supplemented and/or restated from time to time, is referred
to herein as the “Credit Agreement”), pursuant and subject to the terms and
conditions of which, among other things, the Banks, the Issuing Bank, and the
Swing Line Bank agreed to make loans and other financial accommodations to the
Company.
 
B.           Each Guarantor is a Subsidiary of the Company.  Accordingly, each
Guarantor has a direct financial interest in inducing the Banks to enter into
the Credit Agreement.
 
C.           One of the conditions precedent to the obligation of the Banks to
enter into the Credit Agreement is that each Guarantor shall have executed and
delivered to the Administrative Agent a counterpart of this Guaranty.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, each Guarantor hereby agrees as follows:
 
1.           Definitions. All capitalized terms used but not elsewhere defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement.
 
2.           Guaranty of Payment.  Each Guarantor hereby jointly and severally,
unconditionally and irrevocably guarantees to the Administrative Agent, for the
benefit of the Banks, the full and complete payment when due, whether at stated
maturity or by acceleration or otherwise, of the Debt of the Company arising
under the Credit Agreement and the other Loan Documents.  Each Guarantor agrees
that this Guaranty is a present and continuing guaranty of payment and not of
collectibility, and that the Administrative Agent shall not be required to
prosecute collection, enforcement or other remedies against the Company, any
other Guarantor or any other Person before calling such Guarantor for
payment.  The obligations of each Guarantor hereunder and under any of the other
Loan Documents to which any Guarantor hereinafter are referred to as such
Guarantor’s “Obligations.”  Notwithstanding any provisions of this Guaranty to
the contrary, it is intended that this Guaranty not constitute a “Fraudulent
Conveyance” (as defined below).  Consequently, each Guarantor agrees that if
this Guaranty would, but for the application of this sentence, constitute a
Fraudulent Conveyance, this Guaranty shall be valid and enforceable only to the
maximum extent that would not cause this Guaranty to constitute a Fraudulent
Conveyance, and this Guaranty shall automatically be deemed to have been amended
accordingly at all relevant times.  For purposes hereof, “Fraudulent Conveyance”
means a fraudulent conveyance under Section 548 of the Bankruptcy Code or a
fraudulent conveyance or fraudulent transfer under the provisions of any
applicable fraudulent conveyance or fraudulent transfer law, order, ruling,
decision or similar law, order, ruling or decision binding upon any Guarantor of
any foreign, federal, state, municipal or other government, or any department,
commission, board, bureau, agency, public authority or instrumentality thereof
or any court or arbitrator (each, a “Governmental Body”), as in effect from time
to time.
 
 
29

--------------------------------------------------------------------------------


 
3.           Continuing Guaranty. Each Guarantor agrees such Guarantor’s
Obligations shall be primary obligations of such Guarantor, shall not be subject
to any counterclaim, set-off, abatement, deferment or defense based upon any
claim that such Guarantor may have against the Administrative Agent, any Bank,
the Company, any other Guarantor or any other Person, and shall remain in full
force and effect without regard to, and shall not be released, discharged,
limited or affected in any way by any circumstance or condition (whether or not
such Guarantor shall have any knowledge thereof), including, without limitation:
 
(a)           any lack of validity or enforceability of the Credit Agreement or
any of the other Loan Documents;
 
(b)           any termination, restatement, amendment, modification or other
change in the Credit Agreement or any of the other Loan Documents;
 
(c)           any furnishing, exchange, substitution or release of any
collateral, if any, or any failure to perfect any lien in any collateral, if
any, given to secure the Debt of the Company arising under the Credit Agreement
and the other Loan Documents;
 
(d)           any failure, omission or delay on the part of the Company, the
Administrative Agent, any Bank or any other Guarantor to conform or comply with
any term of the Credit Agreement or any of the other Loan Documents or any
failure of the Administrative Agent or any Bank to give notice of any Event of
Default or any Unmatured Event of Default;
 
(e)           any waiver, compromise, release, settlement or extension of time
of payment or performance or observance of any of the obligations or agreements
contained in the Credit Agreement or any of the other Loan Documents;
 
(f)           any action or inaction by the Administrative Agent or any Bank
under or in respect of the Credit Agreement or any of the other Loan Documents,
any failure, lack of diligence, omission or delay on the part of the
Administrative Agent or any Bank to enforce, assert or exercise any right, power
or remedy conferred on the Administrative Agent or any Bank in the Credit
Agreement or any of the other Loan Documents, or any other action or inaction on
the part of the Administrative Agent or any Bank;
 
(g)           any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, liquidation, marshalling of assets and
liabilities or similar events or proceedings with respect to any Guarantor, the
Company or any other Person or any of their respective properties or creditors,
or any action taken by any trustee or receiver or by any court in any such
proceeding;
 
(h)           any merger or consolidation of the Company, any Guarantor or any
other Person into or with any Person, or any sale, lease or transfer of any of
the assets of the Company, any Guarantor or any other person to any other
Person;
 
(i)           any change in the ownership of any of the capital stock of or
other equity interests in the Company or any Guarantor or any change in the
relationship between any Guarantor and the Company or any other Guarantor, or
any termination of any such relationship;
 
(j)           any release or discharge by operation of law of any Guarantor or
of the Company from any obligation or agreement contained in the Credit
Agreement or any of the other Loan Documents;
 
(k)           any other occurrence, circumstance, happening or event, whether
similar or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against any Guarantor or the Company;
 
(l)           any election by the Administrative Agent or any Bank in any
proceeding instituted under Chapter 11 of the Bankruptcy Code;
 
(m)           any borrowing or grant of a security interest by the Company, any
Guarantor or any other Person, as debtor-in-possession, or extension of credit,
under the Bankruptcy Code;
 
(n)           the disallowance, under the Bankruptcy Code, of all or any portion
of Banks’ claim(s) for repayment of the Debt of the Company arising under the
Credit Agreement and the other Loan Documents or of such Guarantor’s
Obligations;
 
(o)           any use of cash collateral under the Bankruptcy Code, and
 
(p)           any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding.
 
 
30

--------------------------------------------------------------------------------


 
4.           Waivers.  Each Guarantor unconditionally waives, to the extent
permitted by law, (i) notice of any of the matters referred to in Section 3
above, (ii) all notices which may be required by statute, rule of law or
otherwise, now or hereafter in effect, to preserve intact any rights against
such Guarantor, including, without limitation, any demand, presentment and
protest, proof of notice of non-payment under any of the Loan Documents and
notice of any Unmatured Event of Default, any Event of Default or any failure on
the part of any Guarantor or the Company to perform or comply with any covenant,
agreement, term or condition of the Credit Agreement or any of the other Loan
Documents, (iii) any right to the enforcement, assertion or exercise against any
Guarantor or the Company of any right or remedy conferred under the Credit
Agreement or any of the other Loan Documents, (iv) any requirement of diligence
on the part of any Person, (v) any requirement to exhaust any remedies or to
mitigate the damages resulting from any default under the Credit Agreement or
any of the other Loan Documents, and (vi) any notice of any sale, transfer or
other disposition of any right, title or interest of the Administrative Agent or
any Bank under the Credit Agreement or any of the other Loan Documents.
 
5.           Subordination. Each Guarantor agrees that any and all present and
future debts and obligations of the Company or any other Guarantor to such
Guarantor hereby are subordinated to the claims of the Administrative Agent and
the Banks and hereby are assigned by such Guarantor to the Administrative Agent,
as security for the payment and performance of the Debt of the Company arising
under the Credit Agreement and the other Loan Documents.
 
6.           Reinstatement.  The obligations of each Guarantor pursuant to this
Guaranty shall continue to be effective or automatically be reinstated, as the
case may be, if at any time payment of any of the Debt of the Company arising
under the Credit Agreement and the other Loan Documents is rescinded or
otherwise must be restored or returned by Bank upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Guarantor or the Company or
for any other reason, all as though such payment had not been made.
 
7.           Representations and Warranties.  Each Guarantor represents and
warrants to the Administrative Agent and the Banks that (i) it is fully informed
as to the nature and extent of the transactions contemplated by the Credit
Agreement and the other Loan Documents, (ii) it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own decision and analysis
to enter into this Guaranty and (iii) the representations and warranties made by
the Company in the Credit Agreement with respect to such Guarantor are true and
correct in all material respects.
 
8.           Covenants.  Until all Debt of the Company arising under the Credit
Agreement and the other Loan Documents and all of each Guarantor’s Obligations
are paid and performed in full, and the Commitments have been terminated, each
Guarantor agrees that it will observe, perform and comply with all covenants
contained in Section 10 of the Credit Agreement with which the Company has
agreed to cause such Guarantor to observe, perform or comply.
 
9.           Remedies on Default.  If any Event of Default occurs and is
continuing, (i) each Guarantor shall pay such Guarantor’s Obligations in full,
immediately upon demand and (ii) the Administrative Agent, on behalf of the
Banks, at its option, may enforce its rights and remedies under this Guaranty in
accordance with its terms and enforce any other rights or remedies accorded to
the Administrative Agent or Banks at equity or law, by virtue of statute or
otherwise.  Each Guarantor agrees that the Administrative Agent and each Bank
have all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, each Guarantor agrees that at any time any Event of Default
occurs and is continuing, the Administrative Agent and each Bank may apply to
the payment of any obligations of such Guarantor hereunder, whether or not then
due, any and all balances, credits, deposits, accounts or moneys of such
Guarantor then or thereafter with the Administrative Agent or such Bank.
 
10.           Successors and Assigns.  This Guaranty shall inure to the benefit
of the Administrative Agent and the Banks and their respective successors and
assigns.  This Guaranty shall be binding on each Guarantor and its successors
and assigns, and shall continue in full force and effect until all Debt of the
Company arising under the Credit Agreement and the other Loan Documents and each
Guarantor’s Obligations are paid and performed in full and the Commitments shall
have been terminated.  Notwithstanding the foregoing, no Guarantor may assign
all or any of its obligations hereunder.
 
11.           No Waiver of Rights.  Neither any delay in exercising, nor any
failure on the part of the Administrative Agent to exercise any right, power or
privilege under this Guaranty, the Credit Agreement or any of the other Loan
Documents shall operate as a waiver thereof, and no single or partial exercise
of any right, power or privilege shall preclude any other or further exercise
thereof or the exercise of any other power or right, or be deemed to establish a
custom or course of dealing or performance among the parties hereto.  The rights
and remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by law.  No notice to or demand on any Guarantor in any case
shall entitle such Guarantor to any other or further notice or demand in the
same, similar or any other circumstance.
 
12.           Modification.  The terms of this Guaranty may be waived,
discharged or terminated only by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.  No amendment, modification, waiver or other change of any of the terms
of this Guaranty shall be effective without the prior written consent of the
Administrative Agent.
 
13.           Costs and Expenses.  Each Guarantor agrees to pay on demand all
documented costs and expenses incurred by or on behalf of the Administrative
Agent (including, without limitation, reasonable attorneys’ fees and expenses)
in enforcing such Guarantor’s Obligations.
 
14.           Governing Law.  This Guaranty shall be a contract made under and
governed by the internal laws of the State of Illinois applicable to contracts
made and to be performed entirely within such State.
 
15.           Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS GUARANTY, THE
AMENDED AND RESTATED CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
PROPERTY MAY BE FOUND.  EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE.  EACH GUARANTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  EACH GUARANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
 
31

--------------------------------------------------------------------------------


 
16.           Waiver of Jury Trial.  EACH GUARANTOR AND ADMINISTRATIVE AGENT,
FOR ITSELF AND ON BEHALF OF EACH BANK, HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
GUARANTY, THE AMENDED AND RESTATED CREDIT AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.
 
17.           No Joinder. Each Guarantor agrees that any action to enforce this
Guaranty may be brought against such Guarantor without any reimbursement or
joinder of the Company in such action.
 
18.           Severability.  In the event that any provision of this Guaranty is
deemed to be invalid by reason of the operation of any law, or by reason of the
interpretation placed thereon by any court or any Governmental Body, as
applicable, the validity, legality and enforceability of the remaining terms and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, all of which shall remain in full force and effect, and the affected
term or provision shall be modified to the minimum extent permitted by law so as
to achieve most fully the intention of this Guaranty.
 
19.           Counterparts.  This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.  Delivery of an
executed signature page of this Guaranty by facsimile transmission or in a pdf
or similar electronic file shall be effective as delivery of a manually executed
counterpart hereof.
 
20.           Subordination of Subrogation Rights.  Each Guarantor
unconditionally and irrevocably (i) subordinates all rights it may have to be
subrogated to the rights of the Administrative Agent and the Banks as a result
of any claim or payment made on or in respect of this Guaranty to the prior
payment in full of the Debt of the Company arising under the Credit Agreement
and the other Loan Documents and (ii) waives any defense based upon an election
of remedies by the Administrative Agent and the Banks which destroys or
otherwise impairs any subrogation rights of such Guarantor and/or the right of
such Guarantor to proceed against the Company for reimbursement.
 
[remainder of this page intentionally left blank]
 

 
32

--------------------------------------------------------------------------------

 

The undersigned, a Subsidiary of Cabot Microelectronics Corporation, a Delaware
corporation (the “Company”), in witness of and intending to be bound by the
foregoing Guaranty (the “Guaranty”) made by various Subsidiaries of the Company
in favor of Bank of America, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for the financial institutions (the “Banks”) that are or
may from time to time become parties to the Credit Agreement described in such
Guaranty, for the benefit of the Banks, hereby joins with and into the Guaranty
and executes and delivers to the Administrative Agent this counterpart signature
page to the Guaranty.


____________________________________




By:           ______________________________
Name:                      ______________________________
Title:                      ______________________________




 

 
33

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF JOINDER AGREEMENT
 


Please See Attached.
 

 
34

--------------------------------------------------------------------------------

 

JOINDER AGREEMENT
 
This JOINDER AGREEMENT  (this “Agreement”), dated as of ______________, ____, is
between [New Banks] (each, a “New Bank” and collectively the “New Banks”), Cabot
Microelectronics Corporation, a Delaware corporation (the “Company”), and Bank
of America, N.A. (in its individual capacity, “Bank of America”), as
administrative agent for the Banks that are or may from time to time become
parties to the Credit Agreement referred to below.
 
R E C I T A L S:
 
A.         Reference is made to the Amended and Restated Credit Agreement dated
as of November 24, 2003 (the “Original Credit Agreement”) among the Company,
Bank of America, as successor by merger to LaSalle Bank National Association, in
its capacity as the Administrative Agent, the Issuing Bank, and the Swing Line
Bank thereunder, National City Bank of Michigan/Illinois, a national banking
association, as the original Syndication Agent thereunder, and the financial
institutions from time to time parties thereto, as Banks thereunder, as amended
by the First Amendment to Amended and Restated Credit Agreement dated as of
October 30, 2008 (the “First Amendment”) among the Company, the Banks, the
Administrative Agent, the Issuing Bank, the Swing Line Bank, and JPMorgan Chase
Bank, N.A., in its capacity as the successor to National City Bank of
Michigan/Illinois as the Syndication Agent thereunder (the Original Credit
Agreement, as amended by the First Amendment, and as the same hereafter may be
amended, modified, supplemented and/or restated from time to time, is referred
to herein as the “Credit Agreement”), pursuant and subject to the terms and
conditions of which, among other things, the Banks, the Issuing Bank, and the
Swing Line Bank agreed to make loans and other financial accommodations to the
Company.
 
B.           Subject to the terms and conditions of the Credit Agreement, the
Company may obtain New Revolving Loan Commitments by entering into one or more
Joinder Agreements with the New Banks.
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
 
1.           Definitions.                                All capitalized terms
used but not elsewhere defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement.
 
2.           New Revolving Loan Commitments.  Each New Bank hereto hereby agrees
to commit to provide its respective New Revolving Loan Commitment as set forth
on Schedule A annexed hereto, on the terms and subject to the conditions set
forth in this Agreement.  Each New Bank (i) confirms that it has received a copy
of the Credit Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Issuing Bank, the Swing
Line Bank or any other Bank and based on such documents and information as it
shall deem appropriate at the time, make and continue to make its own credit
decisions in taking or not taking action under the Credit Agreement; (iii)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a New Bank.
 
3.           Up-Front Fees.  Upon the execution and delivery of this Agreement
by each New Bank, the Company agrees to pay to the Administrative Agent, for the
account of such New Bank, the upfront fee required pursuant to Section 5.3 of
the Credit Agreement.
 
[4.           Joinder.  Each New Bank acknowledges and agrees that upon its
execution of this Agreement that such New Bank shall become a “Bank” under, and
for all purposes of, the Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Bank thereunder.1]
 
5.           Credit Agreement Governs.  New Revolving Loans shall be subject to
the provisions of the Credit Agreement and the other Loan Documents.
 
 
35

--------------------------------------------------------------------------------


 
6.           Company’s Certifications.  By its execution of this Agreement, the
Company hereby certifies that (i) the representations and warranties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; (ii) no event has occurred and is continuing or
would result from the consummation of this Agreement and the making of any New
Revolving Loan that would constitute an Unmatured Event of Default or an Event
of Default; (iii) the Company has performed in all material respects all
agreements and satisfied all conditions which the Credit Agreement provides
shall be performed or satisfied by it on or before the date hereof; and (iv)
after making any New Revolving Loan on the requested on the date hereof (and
after giving effect to the application of the proceeds thereof), the Revolving
Outstandings will not exceed the Revolving Loan Commitments.
 
7.           Company’s Covenants.  By its execution of this Agreement, the
Company hereby covenants that (i) the Company shall deliver or cause to be
delivered the following legal opinions and documents:  to include Revolving
Note, legal opinion and other documents reasonably requested by the
Administrative Agent, together with all other legal opinions and other documents
reasonably requested by the Administrative Agent in connection with this
Agreement; and (ii) attached hereto is a compliance certificate, in the form
required by Section 10.1.3 of the Credit Agreement, containing a computation of
each of the financial ratios and restrictions contained in Section 10.6 of the
Credit Agreement as of the last day of the Fiscal Quarter immediately prior to
the date hereof.
 
8.           Bank Documents.  By its execution of this Agreement, each New Bank
represents and warrants that it has furnished to the Company and the
Administrative Agent such forms and documents, if any, appropriately completed
and duly executed by such New Bank, as are required under the last paragraph of
Section 7.6 of the Credit Agreement.
 
9.           Notices.  For purposes of the Credit Agreement, the initial notice
address of each New Bank shall be as set forth below its signature below.
 
10.           Recordation of New Revolving Loan Commitments.  Upon the execution
and delivery of this Agreement, the Administrative Agent will maintain a record
of the New Revolving Loan Commitments made by the New Banks.
 
11.           Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
 
12.           Entire Agreement.  This Agreement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.
 
13.           Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
 
14.           Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.
 
15.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.
 
[remainder of this page left intentionally blank]
 



--------------------------------------------------------------------------------

 
 
1 Insert this Section 4 if the lending institution is not already a “Bank.”

 

 
36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of ______________, 200_.
 
[NAME OF NEW BANK]
 
By:           
Name:                                                                           
Title:                                                                           


Notice
Address:                                           ________________________
________________________
________________________
Attention:
Telephone:
Facsimile:




CABOT MICROELECTRONICS CORPORATION
 
By:           
Name:                                                                           
Title:                                                                           




Consented to by:


BANK OF AMERICA, N.A., as the Administrative Agent


By:           ______________________________
Name:                                                                                                                                          ______________________________
Title:                                                                                                                                          ______________________________



 
37

--------------------------------------------------------------------------------

 

SCHEDULE A
 


 
Name of Bank
Type of Commitment
Amount
[_____________]
New Revolving Loan Commitment
$____________
         
Total:  $____________



 

 
38

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF ASSIGNMENT AGREEMENT
 


Please See Attached.
 

 
39

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by Agent
as contemplated below, (i) all of the Assignor's rights and obligations as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including, to the
extent included in any such facilities, Letters of Credit, and Swing Line Loans)
included in such facilities and, (ii) to the extent permitted to be assigned
under applicable law, all claims, including, without limitation, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, (the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.
 
1.           Assignor:                      ______________________________


2.           Assignee:                      ______________________________ [and
is an Affiliate of Assignor]


3.           Borrower:                                Cabot Microelectronics
Corporation


 
3.
Agent:
Bank of America, N. A., as the Administrative Agent under the Credit Agreement



 
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of November 24, 2003 among
Borrower, the financial institutions from time to time parties thereto, as Banks
thereunder, Bank of America, N.A., as successor by merger to LaSalle Bank
National Association (the “Administrative Agent”), the Issuing Bank party
thereto, the Swing Line Bank party thereto, and National City Bank of
Michigan/Illinois, a national banking association, as the original Syndication
Agent, as amended by the First Amendment to Amended and Restated Credit
Agreement dated as of October 30, 2008 among Borrower, the Banks, the
Administrative Agent, the Issuing Bank, the Swing Line Bank, and JPMorgan Chase
Bank, N.A., in its capacity as the successor to National City Bank of
Michigan/Illinois as the Syndication Agent thereunder.



6.           Assigned Interest:


 
 
 
Facility Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders
 
Amount of
Commitment/Loans
Assigned
 
Percentage
Assigned of
Commitment/Loans
       
_____________
$________________
$________________
______________%
_____________
$________________
$________________
______________%
_____________
$________________
$________________
______________%



Effective Date: __________________, 20__. [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment are hereby agreed to:
 
ASSIGNOR:


[NAME OF ASSIGNOR]


By:           ______________________________
Name:                      ______________________________
Title:                      ______________________________


ASSIGNEE:


[NAME OF ASSIGNEE]


By:           ______________________________
Name:                      ______________________________
Title:                      ______________________________
[Consented to and] Accepted:


Bank of America, N.A., as Administrative Agent


By:           _________________________________
Name:                      _________________________________
Title:                      _________________________________


[Consented to:]


Cabot Microelectronics Corporation


By:           _________________________________
Name:                      _________________________________
Title:                      _________________________________



 
40

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
 
1. Representations and Warranties.


1.1. Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents , or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.


1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, and (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on Agent or any other Lender; and (b) agrees
that (i) it will, independently and without reliance on Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


1.3. Assignee’s Address for Notices, etc.  Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to the Assignee.
2. Payments.  From and after the Effective Date, Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignee whether such amounts have accrued prior
to or on or after the Effective Date. The Assignor and the Assignee shall make
all appropriate adjustments in payments by Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.
3. General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  This Assignment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois applicable to contracts made and to be performed entirely
within such State.





 
41

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT
ADMINISTRATIVE DETAILS


(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)
 
 
 
42
